Abatement Order filed June 20, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-18-00920-CR
                                  ____________

                            SARINA SANCHEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 399th Judicial District Court
                            Bexar County, Texas
                    Trial Court Cause No. 2013CR11692

                              ABATEMENT ORDER
      Appellant is represented by appointed counsel, Richard E. Langlois.

      On June 4, 2019, time to file appellant’s brief expired without a brief and no
motion for extension of time was filed. See Tex. R. App. P. 38.6(a). Counsel was
notified on June 5, 2019, that no brief had been received. No brief or response from
appellant has been filed.

      Therefore, pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached)
the judge of the 399th District Court shall (1) immediately conduct a hearing, at
which appellant, appellant’s counsel, and state’s counsel shall participate, either in
person or by video teleconference, to determine (a) whether appellant desires to
prosecute her appeal; (b) whether appellant is indigent; (c) if not indigent, whether
appellant has abandoned the appeal or whether appellant has failed to make
necessary arrangements for filing a brief; (d) the reason for the failure to file a brief;
(e) if appellant desires to continue the appeal, a date certain when appellant’s brief
will be filed; and (2) prepare a record, in the form of a reporter’s record, of the
hearing. If appellant is indigent, the judge shall take such measures as may be
necessary to assure effective representation of counsel, which may include the
appointment of new counsel. The judge shall see that a record of the hearing is made,
shall make findings of fact and conclusions of law, and shall order the trial clerk to
forward a transcribed record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. Those records shall be filed with the clerk
of this court on or before July 22, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.

                                    PER CURIAM
                         RULE 38. REQUISITES OF BRIEFS

Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

               (1) Effect. An appellant’s failure to timely file a brief does not authorize
either dismissal of the appeal or, except as provided in (4), consideration of the
appeal without briefs.

               (2) Notice. If the appellant’s brief is not timely filed, the appellate clerk
must notify counsel for the parties and the trial court of that fact. If the appellate
court does not receive a satisfactory response within ten days, the court must order
the trial court to immediately conduct a hearing to determine whether the appellant
desires to prosecute his appeal, whether the appellant is indigent, or, if not indigent,
whether retained counsel has abandoned the appeal, and to make appropriate
findings and recommendations.

               (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which record—including any order and
findings—must be sent to the appellate court.

               (4) Appellate Court Action. Based on the trial court’s record, the
appellate court may act appropriately to ensure that the appellant’s rights are
protected, including initiating contempt proceedings against appellant’s counsel. If
the trial court has found that the appellant no longer desires to prosecute the appeal,
or that the appellant is not indigent but has not made the necessary arrangements for
filing a brief, the appellate court may consider the appeal without briefs, as justice
may require.